DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 8/26/2022 wherein the examiner acknowledges that claim 1 has been amended, and new claims 2-4 have been added.  Consequently, claims 2-4 are currently pending.

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claims 2-4 objected to because of the following informalities:  Claim amendments contain multiple spelling, grammatically and punctuation errors.  Appropriate correction is required.  

Claims 2-4 are objected to because of the following informalities:  Claim(s) (See 37 C.F.R. ' 1.75): A claim may be typed with the various elements subdivided in paragraph form.  There may be plural indentations to further segregate subcombinations or related steps.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claims must be in one sentence form only.  Note the format of the claims in the patent cited.  Applicant has failed to conform to the required claim structure; Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In the claim amendments, applicant has cancelled claim 1 and new claims 2-4 are currently pending (according to pages 1-4); however, starting on page 5, applicant has submitted another set of claims stating “I claim:” which also incudes claims 1-5.  It is unclear as which claims are to be reviewed.  For the purpose of examination, claims 2-4 will be reviewed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The new claims 2-4 contains subject matter which was not described in the specification.  
Specifically, features in claim 2 include “and the way in which the blocks have been arranged to convey the ideas of Symbiotic Intelligence (SYM-Q); all of which will be used to support training, organizational development, and to convey the ideas contained in SYM-Q programs and initiatives”; and “the novel use of the blocks to form Combinations and Sub-Combinations (herein referred to as Move 1 and Move 2) and the transferal of the written ideas (indicia) that have been written on the blocks with each Move.”  The above limitations are not clearly described in the specification.  
Features in claims 3 & 4 include “Product design claim”; “The blocks come from the manufacturer in a clear package, having the words imprinted on the sides and tumble reverse side, as specified.  
5 Blocks of 1.5" x. 75" 
5 Blocks size .75" x.75" 
1 Block 2 5/16" x.75" 
A set of labels also is prepared from the printer/manufacturer. The light blue labels measure .75" x .75." Dark Blue labels also measure .75" x.75", but have the indicia: IND, COL, GEN-TECH, The EXCH, and COL. The labels will be placed on the end caps of the blocks, as specified in step two, below.  
From this set of manufactured items, the blocks are prepared to form the SYM-QUBE as follows: 
Step one. 
Affix Labels to .75" Blocks Add a light blue blank label to the .75" blocks as follows:  One Blank Block (on either end) " DOMI Block (on top-side end) * TANCE Block (on bottom-side end)”;  “The labels bearing the indicia identifying the SYM-Q Factors: IND, COL, CUL, GEN-TECH, THE EXCH will be affixed to the 1.5" x .75"blocks as follows: 
SYM-QUBE LOGO - Stand this block upright. Place the label <<THE EXCH» at the top end of the block;
ISOLATION/INCLUSION Block - turn the block upside down. Place the Label <<CUL» on the bottom end of this block;
RESPECTFULNESS/RESENTMENT Block- Turn this block so that the words are read, top to bottom. Place the Label, <<COL>> on the top end of the block;
STEREOTYPE/SUPPORT. Turn the block so that <<STEAREOTYPE>> is facing you. Place the label <<IND>> on the top end, at a quarter of a counter-clockwise turn so that the lettering is viewable if the block is rotated one turn clockwise.  
To the STEREOTYPE block, Glue the DOMI .75" block with the indicia <<DOMI>> so that the word STEREOTYPE is adjacent to DOMI.
Step 3: Create the Multi- Blocks: 
CREATE L-BLOCK 
With the 1.5" block in hand, which bears the indicia, <<STEREOTYPE>>, glue the .75" blockbearing the indicia <<DOMI>>, at a right angle, as shown. 
CREATE POLYBLOCK With a 1.5" block in hand, which Bears the <<GEN-TECH>> label affixed to the top end and the two .75" blocks, one of which is blank and the s other of which contains the <<SYM-Q LOGO>>, glue the two .75" blocks to the 1.75" to it at right angles to form the Poly- block. 
CREATE T-BLOCK With the 2 and 5/16" block in hand, bearing the Indicia <<SYMBIOTIC INTELLIGENCE>> and a blank block of the dimensions .75", glue the .75" blockto the center of the larger block to form the T-Block.”  The above limitations are not clearly described or disclosed in the specification.
	Thus, claims 2-4 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim is narrative in form and replete with indefinite language.  The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  The claim must be in one sentence form only.  Note the format of the claims in the patent(s) cited.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The steps required to implement the claimed limitations including “using blocks fabricated and printed by a manufacturer” are omitted.  Appropriate correction is required.  
Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The elements described in the claims “all of which will be used to support training, organizational development, and to convey the ideas contained in SYM-Q programs and initiatives” are omitted.  

Regarding claims 2-4, it has been held that a claim that recites both a system and a method for using said system is indefinite under section 112, paragraph 2 (claims 2-3 are system and claim 4 is method).  As such, a claim is not sufficiently precise to provide competitors with an accurate determination of the 'metes and bounds' of protection involved-IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990).
A single claim which purports to be in multiple statutory classes is ambiguous and is properly rejected under 35 USC 112, second paragraph, for failing to particularly point out and distinctly claim the invention-Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990).
For examination purposes, the Examiner notes that claims 2-4 are treated as system recitation, and therefore falls into the statutory class.  Appropriate correction is required.

Claims 2-4 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims, as currently presented clearly fails to point out what is included or excluded by the language such that the metes and bounds of the claims can clearly evaluated.  The above limitation, result in failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Examiner finds that because the claims are indefinite under 35 U.S.C. §112, 2nd paragraph, it is impossible to properly construe claim scope at this time.  However, in accordance with MPEP §2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though these claims are indefinite, the claims are given broadest reasonable interpretation and prior art is applied as much as practically possible.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Povitz (US Patent 6,029,974).  
Claim 2:	Povitz disclose a hands-on game/manipulative that uses blocks (figures 1-4 disclose blocks), the blocks have been arranged to convey the ideas (col. 2: 40-55, disclose conveying the different ideas/pictures/numbers/letters and combination thereof) which can be used to teach, train, organizational development, and to convey ideas, programs and initiatives associated with any teaching.  Although, Povitz does not clearly disclose wooden blocks, the applicant’s own admission states “wooden blocks are not a new invention; nor are wooden blocks with indicia embossed on them”, thereby satisfying the requirement.  Furthermore, the applicant additionally states “The inventor's claim is the specific written words (indicia) that appear on the blocks”, which is clearly disclosed by Povitz.
Claim 3:	Povitz disclose producing the blocks fabricated and printed by a manufacturer (figures 1-4), the blocks come from the manufacturer in a clear package, having the words imprinted on the sides, as specified (col. 3: 31-65).  Povitz, discloses the claimed invention except for the specific content of indicia (printed matter) set forth in the claims (i.e. IND, COL, CUL, GEN-TECH, THE EXCH).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to print/superimpose designs/writings on the blocks; since it would only depend on the intended use of the assembly and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack 217 USPQ 401, (CAFC 1983).  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of display to view, however, that does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter disclosed by Povitz and the substrate e.g. specific words (i.e. IND, COL, CUL, GEN-TECH, THE EXCH) is requited for patentability.
Claim 4:	Povitz disclose a hands-on manipulative (cols. 2-3: 40-65), a manner of dually encoding theory, learning, and terminologies that have been read and discussed in a teaching/learning setting (figures 1-4 disclose conveying the different ideas, words, pictures, numbers and combination thereof) and a device for using a kinesthetic approach to allow learners to experience the terminologies with a "hands-on" manipulation of the wooden blocks, which bear indicia (cols. 2-3: 40-65).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner acknowledges that the original claim was cancelled and replaced with new claims; the rejection above has been updated to reflect the new claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649